Citation Nr: 0935291	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalcia 
patella of the right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, evaluated on the basis of 
instability.

3.  Entitlement to an initial rating in excess of 30 percent 
for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision rendered by the 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, continued the Veteran's 20 
percent evaluation for a service-connected right knee 
condition and granted service connection for depression at a 
30 percent evaluation, effective February 14, 2003.

A March 2004 rating decision continued the Veteran's 20 
percent evaluation for a service-connected right knee 
condition and continued the Veteran's 30 percent evaluation 
for service-connected depression.

In a September 2005 rating decision, the RO proposed to 
reduce the Veteran's service connected instability of the 
knee from a 20 percent to 0 percent rating.

In a February 2009 rating decision, the RO granted a 10 
percent evaluation for instability of the right knee, 
effective September 25, 2008.


FINDINGS OF FACT

1.  Flexion of the right knee is limited to no less than 98 
degrees; and extension to no less than 0 degrees, even when 
considering functional impairment. 

2.  Moderate instability of the right knee has been shown.

3.  The Veteran's depressive disorder cause occupational and 
social impairment with symptoms resulting in an occasional 
decrease in work efficiency.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2008). 

2.  The criteria for an evaluation of 20 percent, but no 
more, for instability associated with a right knee disability 
have been met since March 20, 2000.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for an initial rating in excess of 30 
percent for a depressive disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.125, 4.126, 4.130, Diagnostic Codes 9400, 9434 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim for entitlement to an initial rating in 
excess of 30 percent for a depressive disorder, this appeal 
arises from the initial evaluation provided after grants of 
service connection.  The courts have held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions, the claim 
has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The courts' reasoning 
in Hartman and Dunlap leads to the conclusion that further 
VCAA notice is not required with regard to the Veteran's 
claim for a higher initial rating.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Dunlap, 21 Vet. App. at 119; 
Goodwin v. Peake, 22 Vet. App. 128(2008).  In this instance, 
there has been no allegation of prejudice by the Veteran or 
his representative.

Regarding the claims for entitlement to an increased rating 
for chondromalcia patella of the right knee, the RO informed 
the Veteran of the evidence needed to substantiate the 
claims, what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the September 2003 letter still told the Veteran that 
he could send VA information that pertained to his claims.  
This notice served to inform him of the need to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, supra.

The Board notes that a March 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The Veteran also received the rating criteria for a knee 
disability in the September 2005 statement of the case (SOC).  
The timing deficiency with regard to the September 2003 
letter, September 2005 SOC and August 2008 letter was cured 
by readjudication of the claims in the February 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  


The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the Veteran or suggested by the record.  

The Veteran underwent VA examinations in March 2001, February 
2004, April 2004, December 2004, December 2007, September 
2008 and December 2008. 

The Veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the Veteran in 
substantiating his claims.

Therefore, the facts relevant to the Veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Increased Rating Claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).  The following analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in assigning 
an appropriate rating, the policy against "pyramiding" of 
disability awards enumerated by 38 C.F.R. 4.14 must be 
considered.  That is, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. 4.14; 
see Fanning v. Brown, 4 Vet. App. 225 (1993).  Inquiry must 
therefore be undertaken to ascertain whether there exists any 
non-overlapping symptoms of the disorder in question which 
would result in separate disability ratings. 


I.  Entitlement to an increased rating for chondromalcia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

Historically, by rating action of April 2001, the RO 
increased the Veteran's disability rating to a 20 percent 
evaluation under Diagnostic Code 5257, effective March 20, 
2000 and granted a separate 10 percent disability rating for 
arthritis of the right knee under Diagnostic Codes 5010-5260, 
effective March 20, 2000.  In a September 2005 rating 
decision, the RO proposed to reduce the Veteran's service-
connected instability of the knee from a 20 percent to 0 
percent rating.  In a May 2007 rating decision, the RO did 
not implement the proposed reduction to 0 percent but instead 
now rated the Veteran's chondromalacia patella of the right 
knee at a 20 disability rating under Diagnostic Code 5258 and 
rated the Veteran's chondromalacia patella of the right knee 
with degenerative joint disease and motion limited by pain as 
10 percent disabling under Diagnostic Codes 5299-5260, 
effective March 20, 2000. Only consideration of the proper 
evaluations for chondromalacia patella of the right knee and 
instability of the right knee are now before the Board.

In a February 2009 rating decision, the RO granted a 10 
percent evaluation for instability of the right knee under 
Diagnostic Code 5257, effective September 25, 2008.  The 20 
percent rating for chondromalacia patella of the right knee 
under Diagnostic Codes 5258 and 10 percent rating for 
chondromalacia patella of the right knee with degenerative 
joint disease and motion limited rated under Diagnostic Codes 
5299-5260, effective March 20, 2000 remained.

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint. 38 C.F.R. § 
4.71a. 

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees. A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Veteran underwent a VA examination in March 2001.  He 
presented with complaints of pain, weakness, stiffness, 
swelling, heat and redness.  He also had instability and 
locking of the knee present.  Fatigability of the right knee 
was also present.  Flexion of the right knee was 0 to 120 
degrees with pain and tenderness.  His right knee joint was 
painful on motion starting at about 110 degrees.  He had 
limitation of movement of the right knee because of pain.  A 
McMurray test on the right knee was negative.  He had 
effusion and weakness of the right knee and tenderness in the 
medial joint compartment.  There was redness, heat and 
deformity with swelling and tenderness on guarding of the 
movements of the right knee.  His gait was limping and he had 
limitation on standing and walking.  His drawer test was 
positive.  He had no ankylosis present.  He had inflammatory 
arthritis.  The diagnosis was post traumatic arthritis, 
chondromalacia patella, degenerative joint disease of the 
medial meniscus and continued pain and instability of the 
right knee.

The Veteran underwent a VA examination in February 2004.  He 
presented with complaints of pain, stiffness, swelling, heat 
and redness of the right knee.  He also had locking, 
fatigability and lack of endurance of the right knee.  
Flexion was limited to 98 degrees with pain.  There was 
limitation of movement of the right knee with pain, fatigue, 
weakness and lack of endurance.  There was no instability of 
the right knee.  There was abnormal movement and guarding.  
His gait favored his right knee.  

The Veteran underwent a VA examination in December 2004 for 
his right knee and spine.  The Veteran presented with 
complaints of continuous pain but it did not affect his 
activities of daily living or his work.  He had a brace, a 
cane and a scooter at home secondary to his arthritic 
problems.  The examiner noted that he was unable to estimate 
what the Veteran's additional limitations were with flare ups 
of pain.  On examination, he had a hypertrophic right knee 
which was tender to palpate over the entire knee area.  He 
had full extension and flexion was limited to 20 degrees 
secondary to pain.  He had no ligament instability and was 
able to do 4 repetitions before he was limited by pain.  The 
diagnosis was severe degenerative arthritis of the right 
knee.

An October 2005 private treatment note indicated that the 
Veteran had osteoarthritis of the knees with prominent right 
knee instability.

The Veteran underwent a VA examination in September 2008 for 
his right knee.  He walked with a limping gait and presented 
with complaints of pain and instability.  He could not do his 
occupation or his daily activities.  Extension was 0 degrees 
with pain and flexion was 110 degrees with pain.  The joints 
were painful on motion but there was no additional limitation 
following repetitive use.  There were no flare-ups.  
McMurrary test was positive and the Drawer test was negative.  
The right knee had instability.  The examiner noted that 
there was no additional limitation of the pain, fatigue, 
weakness or lack of endurance following repetitive use.

An April 2009 private treatment record noted that the Veteran 
suffered from right knee osteoarthritis resulting in moderate 
knee instability.

The 20 percent evaluation now assigned for chondromalacia 
patella of the right knee under Diagnostic Code 5258 is the 
maximum provided under that code.

As noted above, the Veteran is currently receiving a separate 
10 percent disability rating for arthritis of the right knee 
under Diagnostic Codes 5010-5260, effective March 20, 2000.


II.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, evaluated on the basis of 
instability.

In a February 2009 rating decision, the RO granted a 10 
percent evaluation for instability of the right knee under 
Diagnostic Code 5257, effective September 25, 2008.  The 20 
percent rating for chondromalacia patella of the right knee 
under Diagnostic Codes 5258, effective March 20, 2000 
remained.

The Board notes that Diagnostic Code 5258 provides a maximum 
rating of 20 percent for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  While the 
evidence shows that the Veteran experienced pain, locking and 
effusion, VA's General Counsel allows for separate ratings 
for instability and arthritis of the knee, but the 
regulations generally prohibit the evaluation of the same 
disability under various criteria.  38 C.F.R. § 4.14.  
Diagnostic Code 5258 contemplates limitation of motion and, 
as discussed above, the Veteran's right knee has been 
assigned a separate 10 percent rating for noncompensable 
limitation of motion under Diagnostic Code 5010.

In rating the Veteran's lateral instability disability of the 
right knee pursuant to Diagnostic Code 5257, the Board will 
focus only on symptoms relating to instability of the right 
knee.  See 38 C.F.R. § 4.14 (2008).

In evaluating instability the Board looks to symptoms that 
include use of assistive devices to walk, difficulty 
ambulating, giving out, falling, and other symptoms that are 
affected by the muscles and ligaments as opposed to the 
joints. 

The Board notes that the October 2005 private treatment note 
indicated that the Veteran had osteoarthritis of the knees 
with prominent right knee instability while the September 
2008 VA examiner noted that the Veteran walked with a limping 
gait and presented with complaints of pain and instability.  
In addition, the Veteran used braces, a cane and had a 
scooter to help him transport himself. A note from a private 
physician, J.W.W., M.D., dated in April 2009 indicates that 
the Veteran has moderate instability of the right knee. 
Accordingly, under Diagnostic Code 5257, a 20 percent 
evaluation is warranted, effective March 20, 2000.  The 
benefit of the doubt is resolved in the Veteran's favor. 
38 U.S.C.A. § 5107.

Also, there is no evidence of ankylosis of the knee 
(Diagnostic Code 5256), symptomatic removal of the semilunar 
cartilage (Diagnostic Code 5259), or impairment of the tibia 
and fibula (Diagnostic Code 5262).  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's right knee disability has been manifested 
throughout the claims period by symptoms such as painful 
limited motion, instability, and weakness.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities.  Referral for 
consideration of extraschedular rating is, therefore, not 
warranted. 


III.  Entitlement to an initial rating in excess of 30 
percent for a depressive disorder.

All psychiatric disorders, to include depression and anxiety 
disorders, are evaluated under VA's General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9400-9413, 9434.  Diagnostic Code 9434 evaluates major 
depressive disorder according to the General Rating Formula 
for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 
9434.

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Id.; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The sole basis for a 100 percent rating is total occupational 
and social impairment. Id.; see Sellers v. Principi, 372 F. 
3d 1318 (Fed. Cir. 2004). 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444. 

The Veteran underwent a VA examination in May 2003.  The 
examiner noted that the Veteran seemingly only had one friend 
who he saw very frequently.  On examination, his attitude was 
entirely cooperative and he maintained a rapport with the 
examiner.  It appeared that the Veteran had flattened his 
mood to some degree.  His speech was coherent and logical and 
his recent and remote memory was in tact.  There were no 
indications of thought disorder and his delusions and 
hallucinations were denied.  He readily admitted to being 
depressed and having anxiety about certain things.  He had 
been suicidal in the past when he went to Fox Hospital but he 
denied all current plan or intent for suicidal ideation.  He 
had no homicidal ideation.  The diagnosis was depressive 
disorder secondary to chronic pain and loss of function.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.

In January 2004 the Veteran presented to the Fox Hospital 
with suicidal ideation.  He admitted thoughts of suicide the 
day before but denied intent or plan and denied suicidal 
thought today.  The diagnosis was impulse control disorder, 
depression in remission and Post Traumatic-Stress Disorder 
(PTSD).  He was given an initial GAF of 40 when admitted to 
the hospital and a GAF score of 52 at the time of his 
discharge.

In April 2004 the Veteran presented to the Albany, New York 
VA Medical Center (VAMC) for treatment.  The diagnosis was 
depression.  A GAF score of 51 was reported.

The Veteran underwent a VA examination in April 2004.  The 
Veteran reported that he was hospitalized with suicidal 
ideation in January 2004.  On examination, the Veteran was 
depressed and reported panic attacks.  He had a suicide plan 
in the past but no current intent.  He claimed to have 
nightmares 3 to 4 times a week.  The diagnosis was a 
depressive disorder not otherwise specified.  He had an 
increase in marital problems.  A GAF score of 54 was 
recorded.

In April 2006 the Veteran presented to the VAMC for 
treatment.  The diagnosis was impulse control disorder.  A 
GAF score of 56 was reported.

The Veteran underwent a VA examination in January 2009.  The 
Veteran reported that he had a few friends, but not many.  He 
had some domestic violence in the past between him and his 
wife.  The Veteran worked at an ad specialty stamping 
facility and was laid off every winter.  He had difficulty 
throughout his career with various people including coworkers 
and supervisors but felt that his medications prevented him 
from arguing.  On examination, the Veteran was cooperative 
although at times gruff and appeared somewhat anhedonic.  He 
reported some deficits in both recent and remote memory 
although none were readily observable.  There was no 
indication of thought disorder.  He was at times suspicious 
at work but there was no frank delusional material.  He did 
not have hallucinations, although he did state that he had 
flashbacks of his friend in the service being impaled by a 
tree limb.  The Veteran had impulse control problems and 
continued to be irritable.  The Veteran described himself as 
depressed with suicidal ideation but no plan or intent.  He 
denied homicidal ideation, plan or intent.  At times he was 
anxious and also experienced panic attacks.  The examiner 
noted that the Veteran may be exaggerating his symptoms at 
this juncture to get increased compensation in order to be 
able to pay off his daughter's home and retire sooner.  The 
examiner concluded that the Veteran continued to meet the 
criteria for the diagnosis of major depressive disorder but a 
review of the claims folder did not indicate further 
exacerbation of his symptoms at this time.  Therefore, an 
increase in his current compensation did not appear 
justified.  A GAF score of 56 was recorded.  The diagnosis 
was major depressive disorder, moderate symptoms, no 
exacerbation and chronic major depressive disorder.

The Board finds that the Veteran's symptoms are appropriately 
reflected by the current 30 percent evaluation.  

The evidence indicates that the Veteran had experienced 
irritability, deficits in recent and remote memory, flattened 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The Veteran has 
experienced marital difficulties which included domestic 
violence while also experiencing difficulty throughout his 
career with various people including coworkers and 
supervisors.  

Furthermore, the GAF scores between 51 and 56, which were 
assigned at times during period in question, take into 
account flat affect and circumstantial speech, occasional 
panic attacks along with having few friends or conflicts with 
peers or co-workers.  According to DSM-IV, a GAF score from 
51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The Board notes that in January 2004 the Veteran was 
hospitalized with suicidal ideation.  However, the treatment 
note indicates that while the Veteran admitted thoughts of 
suicide the day before, he denied intent or plan and denied 
suicidal thought the day of his treatment.  This improvement 
was evidenced by the fact that he was given an initial GAF of 
40 when admitted to the hospital and a GAF score of 52 at the 
time of his discharge.  

The Veteran has documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.  
However, the Veteran had no notable deficiencies in judgment 
or thinking.  There was no evidence of significant impairment 
in cognitive functioning.  

Additionally, while the Veteran had a lone GAF score of 40 
when he was admitted to the hospital in 2004, the majority of 
his GAF scores which range between 51-56 of suggest no more 
than moderate impairment while the December 2008 VA examiner 
described the Veteran's symptoms as moderate. Further, the VA 
examiner in January 2009 indicated that a review of the 
Veteran's treatment notes did not show increased symptoms or 
functional impairment due to the service-connected 
psychiatric condition. Since the Veteran did not have 
deficiencies in most of the areas needed for a 50 percent 
evaluation, that rating is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7, 4.21.

The Veteran's psychiatric disability has also not required 
recent hospitalization as the record indicates that he was 
only hospitalized on one occasion in 2004. There is thus no 
evidence of need for frequent hospitalization. Although the 
Veteran reported difficulties with his employment related to 
stress, the 50 percent rating compensates for impairment in 
earning capacity. 38 C.F.R. § 4.1. The majority of recent GAF 
scores ranging from 51 to 56 and the evidence that he has 
been able to cope in demanding employment as a result of 
medication, weigh against a finding of marked interference 
with employment.  Therefore referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1).



ORDER

Entitlement to an increased rating for chondromalcia patella 
of the right knee, currently evaluated as 10 percent 
disabling is denied.

Entitlement to a 20 percent for instability of the right knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

An initial evaluation in excess of 30 percent for a 
depressive disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


